DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 10/25/2019.

Examiner's Statement of reason for Allowance
Claims 7-12 renumbered as 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a terminal apparatus comprising: higher layer processing circuitry configured to receive first information and second information; and reception circuitry configured to receive a synchronization signal block and a physical downlink shared channel (PDSCH), wherein the synchronization signal block including a first synchronization signal, a second synchronization signal, and a physical broadcast channel (PBCH), the first information indicates a periodicity of one or more of the synchronization signal blocks, the second information indicates time positions of the one or more synchronization signal blocks within a burst, and the reception circuitry is further configured to; in case that the first information is received, the PDSCH is not received in resource elements corresponding to the time position indicated by the second information based on the periodicity of the one or more synchronization signal blocks indicated by the first information, and in case that the first information is not configured, the PDSCH is not received in resource elements in PRBs corresponding to the one or more synchronization signal blocks indicated by the second information based on a predefined periodicity of the one or more synchronization signal blocks.
.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478